
	

113 HR 2764 IH: Sanctity of Life Act of 2013
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2764
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Stockman (for
			 himself, Mr. Neugebauer,
			 Mr. Pearce,
			 Mr. Franks of Arizona,
			 Mr. Bonner, and
			 Mr. Duncan of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide that human life shall be deemed
		  to exist from conception.
	
	
		1.Short titleThis Act may be cited as the
			 Sanctity of Life Act of
			 2013.
		2.Findings and
			 declaration
			(a)FindingsCongress
			 finds that uncontroverted scientific evidence has always shown that actual
			 human life exists from the moment of conception.
			(b)DeclarationUpon
			 the basis of these findings, and in the exercise of the powers of the Congress,
			 the Congress hereby declares that human life shall be deemed to exist from
			 fertilization, without regard to race, sex, age, health, defect, or condition
			 of dependency; and person shall include all human life as
			 defined herein. Congress further recognizes that each State has a compelling
			 interest in protecting the lives of those within the State’s jurisdiction whom
			 the State rationally regards as human beings.
			3.Limitation on
			 jurisdiction
			(a)Chapter 81 of
			 title 28, United States Code, is amended by adding the following new section
			 and renumbering any appropriate section accordingly:
				
					1260.Appellate
				jurisdiction; limitations
						Notwithstanding the provisions of
				sections 1253, 1254, and 1257 of this chapter, the Supreme Court shall not have
				jurisdiction to review, by appeal, writ of certiorari, or otherwise, any case
				arising out of any statute, ordinance, rule, regulation, practice, or any part
				thereof, or arising out of any act interpreting, applying, enforcing, or
				effecting any statute, ordinance, rule, regulation, or practice, on the grounds
				that such statute, ordinance, rule, regulation, practice, act, or part thereof
				(1) protects the rights of human persons between conception and birth, or (2)
				prohibits, limits, or regulates (a) the performance of abortions or (b) the
				provision of public expense of funds, facilities, personnel, or other
				assistance for the performance of
				abortions.
						.
			(b)The section
			 analysis of chapter 81 of title 28 is amended by adding the following new
			 item:
				
					
						1260. Appellate
				jurisdiction;
				limitations.
					
					.
			4.Limitation on
			 jurisdiction
			(a)Chapter 85 of
			 title 28, United States Code, is amended by adding at the end thereof the
			 following new section and renumbering any appropriate section
			 accordingly:
				
					1365.Limitations
				on jurisdiction
						Notwithstanding any other
				provision of law, the district courts shall not have jurisdiction of any case
				or question which the Supreme Court does not have jurisdiction to review under
				section 1260 of this
				title.
						.
			(b)The section
			 analysis at the beginning of chapter 85 of title 28 is amended by adding at the
			 end thereof the following new item:
				
					
						1365. Limitations on
				jurisdiction.
					
					.
			5.Effective
			 dateThe provisions of this
			 Act shall take effect immediately upon enactment.
		6.SeverabilityIf any provision of this Act or the
			 application thereof to any person or circumstance is judicially determined to
			 be invalid, the validity of the remainder of the Act and the application of
			 such provision to other persons and circumstances shall not be affected by such
			 determination.
		
